Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36 and 42 remain in the application as non-elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35, 37-41 and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 28, there is no antecedent basis for “each HF plug element” because there as only been introduced “at least one”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 28-33, 35 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kathrein-Werke (US 8,876,551) in view of Heimann (US 2,595,787).  Kathrein-Werke discloses a an HF module comprising an antenna cover mounting panel (2) as part of an antenna cover (column 3, paragraph beginning line 37); an HF plug bushing (13, 13a) inserted through an opening (5a, 5b) in the panel; and a securing element in the form of a flexible C-clip (not labeled) having a pair of spring arms connected to a connecting region of the HF plug adjacent a neck installed in the through opening to secure the HF plug to the panel.  The neck is installed through the opening in a form-fitting manner to prevent rotation as provided for by the non-circular openings and necks shown in Fig. 3.  Kathrein-Werke does not disclose the securing element and connecting region of the HF plug having corresponding slopes.  Heimann discloses, in the embodiment shown in Fig. 10, an element (62b) having a connecting region (65a) with a slope (63b) and a securing element in the form of an flexible C-clip (60b) with a pair of spring arms where the spring arms are thinner towards a peripheral opening to form a sloped surface (60c) corresponding to the sloped surface of connecting region as shown in Fig. 10.  Heimann further shows C-clip to form a “ring” with a peripheral opening including mounting aids (see Fig. 15).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the securing element and the connecting region of Kathrein-Werke with corresponding sloped surfaces as disclosed in Heimann because Heimann teaches the corresponding sloped surfaces as an improvement that results in a secure connection without slippage or rotation (paragraph bridging columns 7 and 8).  
The examiner takes notice that a web opposite the peripheral opening is well known.

Claims 34 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kathrein-Werke in view of Heimann as applied to claims 28 and 30-33 above, and further in view of Johnson .

Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kathrein-Werke in view of Heimann as applied to claims 28 above, and further in view of Hinn-Shing (US 2001/0182028).  Modified Kathrein-Werke does not disclose the HF plug element to have a structure to cut away or deform the through opening.  Hinn-Shing discloses a plug element (10) comprising a neck portion (12) having a structure (13) in the form of an elevated triangle (13c; Fig. 8A) with a slope (15c) to cut away or deform a through opening.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the non-circular through hole shape shown in Kathrein-Werke with a structure to cut away or deform the through opening as disclosed in Hinn-Shing because both are for preventing rotation and so replacing one for the other would yield the same predictable results.

Response to Remarks
After consideration of applicant’s remarks the prior art rejections remain unchanged.

Applicant argues that Kathrein-Werke does not disclose a securing element “designed as a flexible element” as recited in claim 16 because in Kathrein-Werke applicant equates the rigid cylindrical sleeves 5 to the claimed securing element.  In response, first it is believed applicant is referencing claim 28 not claim 16 because claim 16 has been canceled.  Second, the examiner agrees the 5 disclosed in Kathrein-Werke are rigid but, the sleeves is not what read as the claimed securing element.  The securing element is read as the C-clip disclosed in Kathrein-Werke.

 Applicant argues that the C-clips are not securing elements because the HF couplers would never extend to be able to engage with the C-clips.  In response, the examiner disagrees because Fig. 7 in Kathrein-Werke shows an external connector of HF couplers 16 with an end extending past a shoulder of the sleeve 5d where it secured by a securing element 19 on the panel rear face (column 6, lines 14-22).  
      
    PNG
    media_image1.png
    728
    1003
    media_image1.png
    Greyscale


And the securing element is shown as the C-clips in Kathrein-Werke’s Fig. 2 and 3.
                               	
    PNG
    media_image2.png
    708
    985
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677